DETAILED ACTION

The amendments filed on 12/28/2021 have been entered. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 10-12 and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Richards et al. (US 20160145958).

Regarding claim 1, Richards discloses a liner, comprising: an outer tubular member (annotated fig 12); a hydraulic actuator (annotated fig 12) configured to move axially on an outer surface of the outer tubular member to hydraulically set a packer of the liner (fig 12, [0082]); and a hydraulic channel (212) for directing fluid through the outer tubular member and into the hydraulic actuator to move the hydraulic actuator axially to set the packer (fig 12, [0081]), the hydraulic channel having a first port (annotated fig 12) at an inner surface of the outer tubular member and a second port 

Regarding claims 2 and 11, Richards further discloses that  the hydraulic actuator moves from a first axial location of the liner at a first hydraulic pressure to a second axial location of the liner at a second hydraulic pressure to set the packer (fig 12, [0081]).

Regarding claims 3 and 12, Richards further discloses a chamber (annotated fig 12) of the hydraulic actuator is in fluid contact with the second port of the hydraulic channel in each of the first axial location and the second axial location (annotated fig 12).

Regarding claim 5, Richards further discloses a hydraulic pump (272) in the outer tubular member uphole of the first port (fig 12, [0081]), the hydraulic pump configured to pump fluid through the hydraulic channel to change a hydraulic pressure in the hydraulic actuator from the first hydraulic pressure to the second hydraulic pressure (fig 12, [0081]).

Regarding claim 10, Richards discloses a method of setting a liner (112), comprising: deploying the liner in a wellbore (102) (fig 1), the liner including: an outer tubular member (annotated fig 12); a hydraulic actuator (annotated fig 12) configured to 

    PNG
    media_image1.png
    784
    422
    media_image1.png
    Greyscale

.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 20160145958) as applied to claims 1 and 11 above, and further in view of Bhadbhade (US 20180245429).

Regarding claims 4 and 13, Richards is silent regarding the presence of a chamber of the hydraulic actuator that is in fluid contact with the second port of the hydraulic channel in only the first axial location only.
Richards and Bhadbhade disclose similar downhole hydraulic actuation system.
Bhadbhade teaches a chamber (annotated fig 21) of the hydraulic actuator (830) that is in fluid contact with the second port (823) of the hydraulic channel in only the first 

Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Richards and Bhadbhade before him or her, to modify the apparatus and method disclosed by Richards to include the actuation mechanism as taught by Bhadbhade in order to reduce power usage, reduce cost, system foot print, reduce leakage, and improve reliability ([0124]).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 20160145958) as applied to claims 1 and 11 above, and further in view of Coronado et al. (US 20160186511).

Regarding claims 6-7 and 16-17, Richards is silent regarding a wedge moveable axially by the hydraulic actuator in order to set the packer. Richards and Coronado disclose similar packer elements used to seal downhole sections.
Coronado teaches a wedge (annotated fig 3a-2) moveable axially by the hydraulic actuator in order to set the packer (annotated fig 3a-2) ([0033]).
Coronado further discloses that the packer is moveable axially by the hydraulic actuator onto a wedge in order to set the packer (fig 3a-2, fig 3b-2).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Richards and Coronado before him or her, to modify the apparatus and method disclosed by Richards to include the wedge as taught .

Claims 8-9, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 20160145958) as applied to claims 1 and 11 above, and further in view of Zhou (US 20180340381).

Regarding claims 8-9, 15 and 18-19, Richards is silent regarding the presence of an inner tubular member, wherein the inner tubular member is deployed within the outer tubular member after the packer has been set to isolate the hydraulic actuator from a pressure in a bore of the outer tubular member.
Richards and Zhou disclose similar packer elements used to seal downhole sections.
Zhou teaches an inner tubular member/running tool (111) (fig 5a), wherein the inner tubular member is deployed within the outer tubular member after the packer has been set (fig 5b shows packer without setting tool 111, it is important to note that the setting tool 111 can be re-introduced in the wellbore after the packer is set as shown in fig 5b).
Zhou further teaches that the deployed inner tubular member is installed to form a seal (250) below the first port to isolate the hydraulic actuator from a pressure in a bore of the outer tubular member (fig 5a, [0044]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Richards and Zhou before him or her, to modify 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANY E AKAKPO/Examiner, Art Unit 3672      
2/11/2022